Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are being interpreted under the framework set forth in the 2019 PEG.  With regard to step 1, claims 1-20 are within the four statutory categories of invention, see process and system claims.  
With regard to step 2A prong 1, the claims are directed to certain methods of organizing human activity and in this case the implementation of game rules through a generic computer or network of computers.  With regard to independent claims 1, 14 and 20, the rules provide for a primary game asset to be awarded to a player and that asset to be later used in another game.  While the claims provide for two games, these games, the recited elements, and the interactions with the players are governed by game rules.  With regard to the dependent claims, claims 2 and 15 provide for rules regarding resolution of the secondary game.  Claims 3 and 16 provide for generic hardware limitations. Claims 4-8 and 17-19 provide for game rules regarding the type of secondary game played.  Claim 9 provides for rules regarding how a player is to play the secondary game, e.g. the location of play.  Claims 10-11 provide for rules governing trading game assets.  Claims 12-13 provide for rules regarding how a player acquires the game asset.  
With regard to step 2A prong 2, in order to satisfy this prong by integrating the abstract idea into a practical application, the claims must (1) improve the functioning of a computer, (2) use the judicial exception to treat or prevent a disease or medical condition, (3) apply the judicial exception to a particular machine, (4) effecting a transformation of a particular article to a different state, or (5) applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. None of claims 1-20 provide for any of these practical applications.  
With regard to step 2B, the additional elements recited, e.g. processors, display, memory, networked computers, etc., are merely generic computer components and do not render the abstract idea patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 14, 15, 16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication 2011/0092271 by Nguyen.
Regarding claim 1, Nguyen discloses a method comprising: providing, via a first gaming device (100 or 201a-c) comprising a first processing circuit (fig.1, 2A; para. 8, 28, 44-45 – see either of the gaming machines with either a communal or individual display), a primary game to a first player of the first gaming device (para. 28 – see the primary game that is played by the player), the primary game comprising a plurality of outcomes (para. 28 – see “paytables” examiner also noting that the listed games have outcomes); in response to one of the plurality of outcomes, providing, via the first gaming device, a first game asset for a secondary game to the first player (fig. 2C; para. 47-49 – see assets collected in the primary game for use in the secondary game), wherein the first game asset does not have an initial value (para. 47-49 – see the assets collected having no value in the primary game); and during the secondary game, determining a value for the first asset of the first player and a value for a second asset of a second player (fig. 2C; para. 50-53 – see the bonus asset providing a better probability of winning for a player, determining a winner based on the group game events that use the bonus assets); and determining an outcome of the secondary game based, at least in part, on comparing the values of the first game asset and the second game asset (fig. 2C; para. 50-53 – see the comparative value of assets producing different bonus game results).
Regarding claim 2, Nguyen discloses the method of claim 1, wherein the value of the first asset is determined independently of the primary game and the secondary game (para. 50 – see the qualities of the assets that are predetermined).
Regarding claim 3, Nguyen discloses the method of claim 1, further comprising generating, via a second gaming device comprising a second processing circuit, the value of the first game asset in response to at least one game event during play of the secondary game (para. 50-53, 60 – see the other network player’s access to the game via another gaming machine).
Regarding claim 14, this claim is rejected as discussed above with regard to claim 1.
Regarding claim 15, this claim is rejected as discussed above with regard to claim 2.
Regarding claim 16, this claim is rejected as discussed above with regard to claim 3.
Regarding claim 20, this claim is rejected as discussed above with regard to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen.
Regarding claim 10, Nguyen teaches the computer-implemented method of claim 1, further comprising: transferring, in response to a request by the first player, the first game asset from the first player to another player (para. 47 – see trading assets.  While Nguyen does not explicitly state that the trade is between players and not between the virtual store and player.  Examiner notes that the term “trade” when used as part of the phrase “buy, sell or trade” teaches that the assets are traded between players.  Buying and selling assets accomplishes what a “trade” with the store would accomplish and Nguyen’s disclosure of trade within that context teaches to one having ordinary skill in the art a trade between players.  One having ordinary skill in the art at the time of filing would be motivated to read Nguyen’s disclosure in such a way because such a trading system would allow for improved player interaction and community, which increases the popularity of the game and accordingly increases the value earned by a game operator).
Regarding claim 11, Nguyen teaches the computer-implemented method of claim 10, wherein transferring the first game asset from the first player to another player comprises trading the first game asset to the another player in exchange for another game asset (para. 47 – see trading assets.  While Nguyen does not explicitly state that the trade is between players and not between the virtual store and player.  Examiner notes that the term “trade” when used as part of the phrase “buy, sell or trade” teaches that the assets are traded between players.  Buying and selling assets accomplishes what a “trade” with the store would accomplish and Nguyen’s disclosure of trade within that context teaches to one having ordinary skill in the art a trade of game assets between players.  One having ordinary skill in the art at the time of filing would be motivated to read Nguyen’s disclosure in such a way because such a trading system would allow for improved player interaction and community, which increases the popularity of the game and accordingly increases the value earned by a game operator).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pub. 2013/0079073; U.S. Pub. 2014/0235338.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793. The examiner can normally be reached M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J IANNUZZI/Examiner, Art Unit 3715